Case: 16-14812       Date Filed: 10/06/2017       Page: 1 of 26


                                                                                  [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-14812
                              ________________________

                         D.C. Docket No. 1:15-cr-20821-JEM-1



UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

VERGIL VLADIMIR GEORGE,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (October 6, 2017)

Before HULL, JORDAN, and GILMAN, * Circuit Judges.

HULL, Circuit Judge:


       *
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
               Case: 16-14812       Date Filed: 10/06/2017      Page: 2 of 26


       Defendant Vergil George appeals his total 259-month sentence, imposed

after a jury convicted him of multiple crimes stemming from his drug-dealing and

identity-theft activities. After careful review of the briefs and the record, and with

the benefit of oral argument, we conclude the district court did not clearly err in

applying the firearm enhancement under U.S.S.G. § 2D1.1(b)(1) and the premises

enhancement under § 2D1.1(b)(12). However, the district court plainly erred in

not allowing George to allocute before pronouncing sentence. Thus, we vacate and

remand for resentencing.

                            I. FACTUAL BACKGROUND

       The following facts were established at George’s trial.

       Defendant George met Chris Pinkow when George responded to an

advertisement for luxury car rentals. Pinkow owned an exotic-car rental company

and was also, unbeknownst to George, an informant for the Federal Bureau of

Investigation (“FBI”). 1 George agreed to rent a Porsche Panamera from Pinkow

for $9,000 per month.

       Pinkow often met with George at George’s apartment to collect the rental

payment. Pinkow also accompanied George “[m]any times” as George drove

around picking up large sums of money from various homes and people on street



       1
        Pinkow had previously pled guilty to unrelated charges and was working for the FBI in
the hopes of ending his probation early.
                                              2
                 Case: 16-14812   Date Filed: 10/06/2017   Page: 3 of 26


corners, and George would then give the money to Pinkow as payment for the car

rental.

          Pinkow introduced George to Cesar Ernesto Velez, a licensed barber, when

George was planning to open a barbershop salon. Velez helped George hire

barbers and manage and promote the salon, in exchange for having a rent-free

booth at the salon. The salon opened in early September 2015, but by the time

George was arrested, Velez was the only barber still working at the salon because

the other two had quit.

          Velez explained that the salon was divided into two separate rooms. The

front room contained the barber shop. The back room, however, contained

“computers . . . and certain machines . . . different things that were suspicious.”

Velez told the jury that he saw laptops, phones, embossing machines, and card-

scanning machines in the back room, items that had “nothing to do with the barber

business” operating in the front room of the salon. Velez testified that he once saw

a duffel bag “pretty much filled with like gift cards, credit cards, debit cards.”

Velez also saw scales and heat sealers in the salon, and George once showed him a

firearm that he kept under the desk at the front of the salon. George once offered

to sell Velez cocaine for $32,000 per kilogram.

          According to Velez, George’s “friends” were also frequently in the back

room of the salon, and Velez saw George giving these men “direction[s].” Velez


                                            3
               Case: 16-14812       Date Filed: 10/06/2017      Page: 4 of 26


said, “all the other guys were pretty much listening to what he said. He was – they

couldn’t operate without him.”

       Pinkow also rented luxury cars to Vincent Banner, a “very successful” drug

dealer specializing in marijuana and variations of marijuana. 2 In June 2015,

Banner accompanied Pinkow to George’s apartment. Banner brought one or two

duffle bags filled with marijuana with him and, once inside George’s apartment,

Banner sold the marijuana to George. Pinkow testified that Banner sold George

four pounds of marijuana for $10,000 total, but Banner testified that he sold

George only two pounds of marijuana for $2,500 apiece. While in George’s

apartment, Pinkow saw two other men, packaging equipment, scales, heat sealing

machines, and firearms. Banner, however, testified to seeing only “scales and the

money” and one other person in George’s apartment. 3


       2
          At the time of his trial testimony, Banner was serving a prison sentence for drug and
firearms-related convictions. Banner stated that the government had promised him nothing in
exchange for his testimony, but he hoped that “it could benefit me as much as possible.” Banner
admitted that Pinkow had been a confidential informant in his case too and helped “put [him]
away.”
        3
          At some point, Banner asked George to help him steal money and drugs from one of
Banner’s competitors, Jordan Campo, a high school student. Banner showed George where
Campo lived. George later told Banner that he “tried” to rob Campo, but Campo closed the door
and would not open it when George knocked.
        Campo testified that in September 2015, around 11 or 12 at night, he heard knocking on
his front door. Campo tried to look out the peephole, but the person outside had covered it up.
The person outside kept knocking loudly and demanding that Campo open the door, leading
Campo to think the person was there to hurt him. When Campo did not open the door, the
person ran away. Campo did not see the person’s face, but after Campo was arrested several
weeks later, George approached him in prison and said he knew who Campo was and where
Campo lived. This led Campo to believe that George was the person who tried to get into his
apartment in September 2015.
                                               4
              Case: 16-14812     Date Filed: 10/06/2017   Page: 5 of 26


      In August 2015, George asked Banner if he could purchase more

marijuana—specifically, he wanted to buy three pounds of marijuana, an amount

that Banner explained far exceeded the amount necessary for personal use.

      Pinkow testified that he visited George’s salon on occasion. Pinkow told the

jury that he saw a firearm behind the reception area of the salon, and he saw

handguns in the back room. Pinkow explained that there was a “kitchen type area”

in the back room, and Pinkow saw heat sealing machines, packaging equipment,

bags of marijuana, and loose marijuana “sprinkled all over the table” in that back

area. George told Pinkow that he made money at the salon “through the sale of

marijuana, cocaine, things like that.”

      In early August 2015, while Pinkow was at George’s salon, George offered

to sell Pinkow six kilograms of cocaine for $30,000 per kilogram. Pinkow told

George that he “had a couple people that [he] could check with” about purchasing

the cocaine. Pinkow and George continued to discuss the cocaine sale afterwards,

with Pinkow placing two phone calls to George on August 15, 2015, both of which

were recorded and played for the jury at trial. In the first recording, George told

Pinkow that he had six “birds” (slang for kilograms) for sale and to tell “him,”

meaning the prospective buyer that the price was “30,” meaning $30,000. In the

second recording, George asked Pinkow if “he,” again meaning the prospective

buyer, would take all six kilograms, and Pinkow replied that he was “pretty sure”


                                          5
               Case: 16-14812    Date Filed: 10/06/2017   Page: 6 of 26


the buyer would. George then told Pinkow that he would “bring them back by

tomorrow,” which Pinkow took to mean that George would have to leave town,

pick up the drugs, and come back.

        On October 7, 2015, Pinkow visited the salon again. He had a recorder from

the FBI, and the recording from that day was played for the jury. On the recording,

George told Pinkow that he “got rid” of the six kilograms of cocaine, which

Pinkow understood to mean that George had sold it himself. Pinkow told George

he needed a “hammer,” meaning a gun, and George agreed to get him one for

$200.

        On cross-examination, Pinkow admitted that, while he saw George selling

marijuana in his apartment and at the salon, he never saw the six kilograms of

cocaine.

        On October 8, 2015, the FBI executed a search warrant at George’s salon.

FBI Agent Adriene Sullivan participated in the search and testified that agents

found heat sealers, scales, marijuana, a drug kit, and cocaine residue in the front of

the salon. Agents also found a firearm behind the reception desk, which was right

by the front door. In the separate, back section of the salon, agents found: (1) a

box of ammunition for a different firearm; (2) a credit card embosser; (3) a




                                          6
                Case: 16-14812       Date Filed: 10/06/2017       Page: 7 of 26


computer4; (4) devices used to read credit cards (“skimmers”); (5) stacks of

prepaid gift cards; (6) numerous cell phones; (7) numerous credit cards; (8) a

thumb drive; and (9) a Western Union card. On cross-examination, Sullivan

admitted that the firearm was not found on George’s person, that the firearm was

not submitted for fingerprint or DNA testing, and that the search did not turn up

any felony quantities of drugs.

       FBI Agent Allen Klimesh interviewed George after his arrest, and the

recorded interview was played for the jury. George admitted during that interview

that the firearm found in the salon belonged to him. George said he needed the gun

because people stole things from the salon.

                         II. PROCEDURAL BACKGROUND

A.     Indictment and Trial

       In a superseding indictment, a federal grand jury charged George with:

(1) conspiracy to possess with intent to distribute five kilograms or more of

cocaine and a detectable amount of marijuana, in violation of 21 U.S.C. § 846

(Count 1); (2) possession of a firearm in furtherance of a drug-trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A) (Count 2); (3) conspiracy to commit Hobbs

Act robbery, in violation of 18 U.S.C. § 1951(a) (Count 3); (4) being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count 4);

       4
       According to an FBI forensic analysis, the computer contained credit reports, tax filings,
and documents containing personal information for numerous individuals who were not George.
                                                7
               Case: 16-14812      Date Filed: 10/06/2017     Page: 8 of 26


(5) possession of 15 or more unauthorized access devices, in violation of 18 U.S.C.

§§ 1029(a)(3), 2 (Count 5); and (6) two counts of aggravated identity theft, in

violation of 18 U.S.C. §§ 1028A(a)(1), 2 (Counts 6 and 7).

       George proceeded to trial. After a four-day, trial, the jury found George

guilty on Counts 1, 3, 4, 5, 6, and 7, and not guilty on Count 2.

B.     The PSR

       George’s presentence report (“PSR”) assigned him a base offense level of 30

and added, among others, the following increases: (1) a two-level increase pursuant

to U.S.S.G. § 2D1.1(b)(1) because George possessed “dangerous weapons (several

firearms),” and (2) a two-level increase pursuant to U.S.S.G. § 2D1.1(b)(12)

because George “maintained several premises (apartments and a hair salon) for the

purpose of manufacturing or distributing a controlled substance.” With a total

offense level of 36 and a criminal history category of III, George’s advisory

guidelines range was 235 to 293 months’ imprisonment for Counts 1, 3, 4, and 5. 5

As to Counts 6 and 7 (the aggravated identity theft convictions), each count carried

a consecutive term of two years’ imprisonment, but it was within the district

court’s discretion to impose the terms for Counts 6 and 7 concurrently or

consecutively to each other.


       5
        The statutory minimum term of imprisonment on Count 1 was ten years and the statutory
maximum term of imprisonment was life. The other maximum terms were 20 years as to Count
3 and 10 years as to Counts 4 and 5.
                                             8
              Case: 16-14812     Date Filed: 10/06/2017   Page: 9 of 26


      George filed objections to the PSR, arguing that the increase under

§ 2D1.1(b)(1) for possessing a weapon was improper because the government had

not proven any nexus between the firearm and the drug trafficking crimes, and

because he had in fact been acquitted of possessing a firearm in furtherance of a

drug-trafficking crime. George also objected to the increase under § 2D1.1(b)(12)

for maintaining a drug premises because the PSR relied only on uncorroborated

testimony on this point, and there was no other evidence that he maintained the

salon or the apartment primarily for illicit activity. George also requested a

downward variance.

      The government responded that: (1) there was ample evidence presented at

trial to establish that George kept guns and drugs at his apartment and at the salon,

and that acts in furtherance of drug crimes took place at both locations; (2) the

back room of the salon was primarily used for illegal activity, including drug

distribution; (3) George operated “trap houses” (houses used to store and sell

drugs) based on Pinkow’s testimony that he and George drove to various houses to

pick up money; and (4) evidence that Banner purchased marijuana from George at

George’s apartment, and that firearms and drug equipment were present, strongly

suggested that the apartment’s primary or principle use was for drugs.




                                          9
             Case: 16-14812     Date Filed: 10/06/2017    Page: 10 of 26


C.    The Sentencing Hearing

      At sentencing, George argued that, in light of the jury’s acquittal on Count 2

(possession of a firearm in furtherance of drug-trafficking crimes), the government

was “trying to do indirectly” at sentencing “what it couldn’t do directly” at trial by

seeking the firearm enhancement under U.S.S.G. § 2D1.1(b)(1). George also

contended that: (1) the FBI did not find any large volumes of drugs at the salon;

(2) the recorded conversation between himself and Pinkow at the salon made no

particular mention of cocaine; (3) Banner’s testimony contradicted Pinkow’s

testimony that firearms were present in the apartment; and (4) the government

could not prove by a preponderance of the evidence that any acts in furtherance of

a drug conspiracy took place at the salon or that there was any connection between

the gun and drug activities.

      The government responded that the increase should be applied unless it was

“clearly improbable” that the gun was connected with the offense and that the

evidence supported the enhancement. The district court found that, under the

preponderance-of-the-evidence standard, there was sufficient evidence to support

the § 2D1.1(b)(1) firearms increase. After hearing argument from both sides, the

district court also allowed the premises enhancement based on the evidence that

law enforcement found during the raid on the salon.




                                          10
             Case: 16-14812     Date Filed: 10/06/2017   Page: 11 of 26


      As to George’s request for a downward variance, the district court stated that

George was a “con man” whose extravagant lifestyle was supported by his illegal

activity. The district court determined that there was a strong need for deterrence,

and George should be an example for others. Even though there was no financial

loss or violence here, it was not “for lack of trying.” The district court determined

that George was trying to be “a bad guy” and “a hood.”

      The following then occurred:

      The Court:       Anything further from either side?
      Prosecutor:      No, Your Honor. I’d like to just briefly point out there
                       was a video of the defendant speaking with law
                       enforcement.
      The Court:       Yeah, I saw it. I remember.
      Prosecutor:      So that may be –
      The Court:       I remember seeing him talk a lot and that’s what made
                       me think it was in person but it wasn't, it was a video and
                       audio tapes; is that correct?
      Defense Counsel: That’s correct, Your Honor.
      The Court:       Okay. The court has considered the statements of all the
                       parties, the presentence report which contains the
                       advisory guidelines and the statutory factors as set forth
                       in 18 USC section 3553(a). It is the finding of the court
                       that in addition to the statutory consecutive sentence the
                       court must impose, a sentence within, but at the low end,
                       of the advisory guideline range will provide sufficient
                       punishment and adequate deterrence.

The district court then imposed a total sentence of 259 months’ imprisonment—

235 months as to each of Counts 1 and 3, 120 months as to Counts 4 and 5, all to

run concurrently with each other, and a consecutive term of 24 months as to

Counts 6 and 7.
                                         11
                Case: 16-14812        Date Filed: 10/06/2017         Page: 12 of 26




       After the district court pronounced the sentence and said that it would be in

recess, it stated that:

       The Court:              I want to make sure I gave the defendant -- I did ask if
                               the defense had anything further. I want to make sure that
                               you understood that that included the defendant, if he had
                               anything he wanted to say to me.
       George:                 No, not at this moment. I’m okay, Your Honor. Thank
                               you for everything.

       George timely appealed.

                                       III. DISCUSSION

       On appeal, Defendant George argues that the district court erred in applying

the U.S.S.G. § 2D1.1(b)(1) firearm increase and the § 2D1.1(b)(12) premises

increase. He also argues that his sentence is substantively unreasonable. Finally,

he argues that the district court plainly erred in failing to allow him to address the

court prior to his sentence being imposed. We address each issue in turn. 6

A.     The Firearm Increase Was Proper

       In a crime involving the manufacture, import, export, or trafficking of illegal

drugs, the sentencing guidelines direct that a two-level increase should be applied

“[i]f a dangerous weapon (including a firearm) was possessed.” U.S.S.G.

§ 2D1.1(b)(1). The increase is appropriate “if the weapon was present, unless it is


       6
          This Court reviews de novo a district court’s interpretation of the guidelines and its
application of the guidelines to the facts, but it reviews the district court’s factual findings under
the clear-error standard. United States v. Moran, 778 F.3d 942, 959 (11th Cir. 2015).
                                                  12
             Case: 16-14812     Date Filed: 10/06/2017   Page: 13 of 26


clearly improbable that the weapon was connected with the offense.” Id. § 2D1.1

cmt. n.11(A). Whether a defendant possessed a firearm for purposes of

§ 2D1.1(b)(1) is a factual finding that we review under the clear-error standard.

United States v. Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006).

      The government bears the initial burden of showing, by a preponderance of

the evidence, that a firearm was “present” at the site of the charged conduct or that

the defendant possessed it during conduct associated with the offense of

conviction. Id. To meet its burden, the government must show that the firearm

had “some purpose or effect with respect to the drug trafficking crime; its presence

or involvement cannot be the result of accident or coincidence.” Id. (internal

quotation marks omitted). If the government meets this initial burden, the burden

then shifts to the defendant, who must establish that a connection between the

weapon and the offense was “clearly improbable.” Id.; see also United States v.

Carillo-Ayala, 713 F.3d 82, 90 (11th Cir. 2013) (noting that although the

government must show “mere presence,” the guideline places a “heavy burden of

negation” on the defendant).

      Here, the district court properly applied the § 2D1.1(b)(1) increase to

George. The FBI found a firearm—a Glock pistol with a loaded, extended

ammunition magazine—behind the reception desk at the front of George’s salon.




                                         13
              Case: 16-14812     Date Filed: 10/06/2017     Page: 14 of 26


Both Pinkow and Velez testified to seeing a firearm with an extended clip stored

behind the reception area of the salon.

      And the salon was clearly the site of the charged conduct—it operated as a

front for George’s illicit drug-trafficking and identity-theft operations. Barbershop

customers never used the back room of the salon. Instead, that area was filled with

ammunition, credit-card embossers and skimmers, a computer, and stacks of gift

cards and credit cards. Pinkow and Velez testified that they saw firearms,

marijuana, and equipment for packaging drugs (heat sealers, packaging equipment)

in the back of the salon. As our Court has noted before, “there is a strong

presumption that a defendant aware of the weapon’s presence will think of using it

if his illegal activities are threatened. The firearm’s potential use is critical.”

Carillo-Ayala, 713 F.3d at 92.

      Thus, the government met its burden of showing by a preponderance of the

evidence that a firearm was “present” at the location where George ran his illegal

activities, and George failed to meet his burden of showing that it was “clearly

improbable” that the gun was connected to George’s drug trafficking crimes. See

United States v. Hall, 46 F.3d 62, 63-64 (11th Cir. 1995) (upholding the sentencing

increase where “the handgun was in the same room with objects ordinarily

associated with the drug trade: scales, a ziplock bag containing cocaine residue,

and a large amount of cash”).


                                           14
             Case: 16-14812     Date Filed: 10/06/2017   Page: 15 of 26


      Although George disputes the credibility of the witnesses against him at

trial, the sentencing judge heard their testimony and George’s cross-examination of

them, and considered the witnesses’ extensive criminal histories. The district court

was thus entitled to find their testimony credible. United States v. Hesser, 800
F.3d 1310, 1330 (11th Cir. 2015) (in reviewing the district court’s findings of fact

at sentencing under the clear-error standard, noting that appellate courts “accord[]

special deference to the court’s finding of witness credibility”). Furthermore,

George’s acquittal at trial on the firearm-possession count does not negate the

application of a sentencing enhancement based on identical evidence because at

sentencing, the government need only prove the applicability of the enhancement

by a preponderance of the evidence, rather than beyond a reasonable doubt.

Stallings, 463 F.3d at 1220.

      The district court did not clearly err in determining that the § 2D1.1(b)(1)

increase was appropriate as to George.

B.    The Premises Increase Was Proper

      If a defendant “maintained a premises for the purpose of manufacturing or

distributing a controlled substance,” a two-level increase is warranted. U.S.S.G.

§ 2D1.1(b)(12). This includes storage of a controlled substance for the purposes of

distribution. Id. § 2D1.1 cmt. n.17. The factors to be considered in determining

whether a defendant “maintained” the premises are (1) “whether the defendant held


                                         15
             Case: 16-14812     Date Filed: 10/06/2017   Page: 16 of 26


a possessory interest in (e.g., owned or rented) the premises,” and (2) “the extent to

which the defendant controlled access to, or activities at, the premises.” Id.

      Furthermore, drug manufacturing or distribution need not be the “sole

purpose” of the premises, but must be one of the “primary or principal uses for the

premises,” rather than use that is “incidental or collateral.” Id. The commentary

directs that: “In making this determination, the court should consider how

frequently the premises was used by the defendant for manufacturing or

distributing a controlled substance and how frequently the premises was used by

the defendant for lawful purposes.” Id. Whether a defendant maintained a

premises for the manufacture or distribution of drugs is a finding of fact that we

review under the clear-error standard. See United States v. Barrington, 648 F.3d
1178, 1195 (11th Cir. 2011).

      Few circuits have addressed this guideline, and we have done so only in a

handful of unpublished opinions. We thus turn to the reasoning of our sister

circuits. The circuits that have addressed this guideline appear to view the totality

of the circumstances to determine whether a defendant “maintained” a premises for

drug distribution or manufacture. See, e.g., United States v. Johnson, 737 F.3d
444, 447-48 (6th Cir. 2013) (explaining that “the more characteristics of a business

that are present in the home—such as tools of the trade (e.g., laboratory equipment,

scales, guns and ammunition to protect the inventory and profits), profits, large


                                          16
             Case: 16-14812      Date Filed: 10/06/2017   Page: 17 of 26


quantities of cash, and multiple employees or customers—the more likely it is that

the property is being used for the purpose of [prohibited] drug activities” (internal

quotation marks omitted)); United States v. Flores–Olague, 717 F.3d 526, 530–33

(7th Cir. 2013) (finding the premises increase applicable where the defendant

stored cocaine on the premises for several years, sold it to at least ten regular

customers, and had firearms in the home); United States v. Miller, 698 F.3d 699,

706–07 (8th Cir. 2012) (looking to numerous factors, such as the quantities of

drugs involved, maintenance of business records, and customer interactions, to

determine whether the principal use of the residence was drug distribution).

      Relying on this persuasive authority, we conclude that the district court

properly applied § 2D1.1(b)(12) to George’s guidelines calculations. First, the trial

evidence supports the conclusion that one of the primary purposes of the

barbershop salon was for the distribution of drugs. Multiple witnesses described

the heat sealing machines and packaging supplies in the back of the salon. Velez

testified that the salon belonged to George, that he saw men in the back who

worked for George, and that George once offered to sell him cocaine while they

were at the salon. Pinkow testified that he also saw equipment for packaging and

distributing drugs, along with bags of marijuana and loose marijuana, in the back

of the salon. Pinkow testified that George told him that he made money at the




                                          17
             Case: 16-14812     Date Filed: 10/06/2017   Page: 18 of 26


salon “through the sale of marijuana, cocaine, things like that.” George also

offered to sell Pinkow six kilograms of cocaine at the salon.

      Alternatively, the trial evidence supports the conclusion that one of the

primary purposes of the apartment was for the distribution of drugs. George

purchased multiple pounds of marijuana from Banner at the apartment, and Pinkow

saw two other men, packaging equipment, scales, heat-sealing machines, and

firearms in George’s apartment during that visit. Although George insists that he

lived in the apartment and “there was only one instance of drugs being delivered to

the apartment,” a premises can have more than one primary use, so long as the

drug activity is more than “incidental or collateral.” See U.S.S.G. § 2D1.1 cmt.

n.17; see also United States v. Sanchez, 810 F.3d 494, 497 (7th Cir. 2016). Based

on Pinkow’s testimony, the district court did not clearly err in determining that one

of the main uses of George’s apartment was for drug distribution.

      The district court did not clearly err in determining that the § 2D1.1(b)(12)

increase was appropriate.

C.    The Allocution Error

      “Allocution is the right of the defendant to make a final plea on his own

behalf to the sentencer before the imposition of sentence.” United States v. Prouty,

303 F.3d 1249, 1251 (11th Cir. 2002). Federal Rule of Criminal Procedure 32

provides that “[b]efore imposing sentence, the court must . . . address the defendant


                                         18
              Case: 16-14812     Date Filed: 10/06/2017     Page: 19 of 26


personally in order to permit the defendant to speak or present any information to

mitigate the sentence.” Fed. R. Crim. P. 32(i)(4)(A)(ii).

      Here, by merely asking if there was “[a]nything further from either side,” the

district court did not fulfill its obligation to address George personally in order to

permit him a chance to speak for himself. See id.; United States v. Perez, 661 F.3d
568, 584-85 (11th Cir. 2011) (explaining that, although district courts need not use

particular words to inform a defendant of his right to allocution, the court must

“ensure[] that the defendant knows of his right to speak or present information that

might convince the court to impose a favorable sentence”). Because George did

not object at the sentencing hearing to the district court’s denial of his right of

allocution, we review under the plain-error standard. See United States v. Doyle,

857 F.3d 1115, 1118 (11th Cir. 2017). Plain error requires (1) an error, (2) that is

plain, (3) that affects substantial rights, and (4) seriously affects the fairness,

integrity, or public reputation of judicial proceedings. Id.

      As in Doyle, the district court’s failure in this case to personally address

George about whether he wished to make a statement was an error that was plain.

Id. (stating that “the district court’s failure to address Doyle personally about

whether he wished to make a statement to the court was error[,] . . . . [a]nd it was

‘plain’”). The ultimate question then, as in Doyle, was whether the error affected

the defendant’s substantial rights, i.e., whether the error prejudiced him. Id.


                                            19
               Case: 16-14812   Date Filed: 10/06/2017    Page: 20 of 26


      In Doyle, we pointed out the difference between pre-Booker and post-

Booker sentencing, stating:

      In the pre-Booker era, we presumed prejudice from a district court’s
      failure to ask a defendant if he had anything to say before sentence
      was pronounced, except in one circumstance. The exception was
      where the defendant was sentenced at the low end of the applicable
      mandatory guidelines range. United States v. Quintana, 300 F.3d
1227, 1232 (11th Cir. 2002). The question before us is whether that
      low-end exception to a presumption of prejudice still applies in the
      post-Booker advisory guidelines era.

Id. at 1117.

      We further explained that our “Perez decision shows that the presumption of

prejudice in denial of allocution cases is still the rule when a defendant is not

sentenced at the bottom of his guidelines range, and that makes sense because

Booker did nothing to affect the rationale of that aspect of our rule.” Id. at 1120

(emphasis added). We added that “[t]he Perez decision did not, however, present

the issue of whether Booker affected the exception under which prejudice should

not be presumed from an allocution error where the defendant was sentenced at the

bottom of his guidelines range.” Id. Doyle presented that issue. Id.

      This Court held in Doyle that “a defendant will generally be entitled to a

presumption that he was prejudiced by the district court’s failure to afford him his

right of allocution, which will satisfy the plain error rule’s third requirement, even

if he received a sentence at the low end of his advisory guidelines range.” Id. at

1121 (emphasis added). We explained that, “[b]ecause the sentencing guidelines
                                          20
             Case: 16-14812     Date Filed: 10/06/2017   Page: 21 of 26


are now advisory, in most cases a lower sentence will be possible even where the

defendant is sentenced at the bottom of his advisory guidelines range.” Id. at 1120.

As such, the logic underpinning “our pre-Booker decisions rejecting a presumption

of prejudice in bottom-of-the-range cases[,] . . . that the guidelines were mandatory

and the bottom of a range was as far low as a sentence could go,” no longer

applies. Id. at 1120-21.

      Nevertheless, we noted that we need not “presume prejudice in one hundred

percent of denial of allocution cases.” Id. at 1121. “To take one example, if a

defendant is sentenced to the statutory mandatory minimum sentence, there should

be no presumption of prejudice.” Id. But George’s case, like Doyle, “is not a

mandatory minimum sentence case.” Id. “The district court could have varied

downward from the sentence it imposed if convinced by [George] during

allocution to do so.” See id. Thus, like the defendant in Doyle, even though

George received a sentence at the low end of his advisory guidelines range, he is

nevertheless entitled to a presumption of prejudice, satisfying the third prong of

plain-error review and necessitating vacatur of the sentence.

      The fact that George declined to address the court after his sentence was

imposed does not change this outcome. Rule 32 clearly states that a district court

should ask a defendant whether he wishes to speak for himself “[b]efore imposing

sentence.” Fed. R. Crim. P. 32(i)(4)(A)(ii) (emphasis added). We cannot know


                                         21
             Case: 16-14812      Date Filed: 10/06/2017    Page: 22 of 26


what George would have said had he properly been addressed by the district court

and asked if he had anything to say before his sentence was handed down. It is

entirely likely that George refrained from saying anything further in this case

because the sentence was already imposed, the case closed. As we have noted,

“[t]he most persuasive counsel may not be able to speak for a defendant as the

defendant might, with halting eloquence, speak for himself.” Prouty, 303 F.3d at

1251 (quoting Green v. United States, 365 U.S. 301, 304, 81 S. Ct. 653, 655 (1961)

(Frankfurter, J., plurality opinion)); see also United States v. Bustamante-Conchas,

850 F.3d 1130, 1139-40 (10th Cir. 2017) (stating that “there is at least a reasonable

probability that allocution matters in the usual case,” and noting a survey showing

that 80 percent of federal district judges stated that allocution was at least

“somewhat important” in arriving at a final sentence, and further showing that

defendants allowed the right to allocute at resentencing generally received a lesser

sentence on remand).

      We do not find persuasive the government’s heavy reliance on Gordon v.

United States, 438 F.2d 858, 880-82 (5th Cir. 1971). In Gordon, the district court

imposed a sentence without giving the defendant the chance to allocute. 438 F.2d

at 880. Apparently realizing its mistake, the district court then asked the defendant

if he wished to make a statement and to present any mitigating information. Id. at

880. The district court’s question to the defendant after pronouncing his


                                           22
             Case: 16-14812      Date Filed: 10/06/2017    Page: 23 of 26


sentence—“[D]o you wish to make a statement in your own behalf and to present

any information in mitigation of punishment?”—closely tracked the version of

Rule 32 then in effect and also suggested to the defendant that the court would

reconsider its sentence in light of whatever the defendant might have said. See id.

at 880 & n.88.

      On appeal, the former Fifth Circuit held that the district court’s Rule 32(a)

error in not allowing allocution prior to sentencing did not require a remand

because “it seem[ed] reasonable to assume that any statement which [the

defendant] might have made (in mitigation of his punishment) the moment before

sentencing would have been equally as effective the moment after pronouncement

of sentence.” Id. at 882. The former Fifth Circuit also added the following:

“Influencing our decision in this regard is the record disclosure that [the

defendant], himself a lawyer, did not feel a total restraint on his right to speak

during the sentencing; at the hearing he inquired whether he would be granted

release pending appeal.” Id.

      The government argues that, under Gordon, the denial of allocution here did

not constitute plain error. Its position is not unreasonable. After all, George—like

the defendant in Gordon—was offered an opportunity to speak after the district

court had imposed sentence. However, Gordon is distinguishable on a number of

important grounds.


                                          23
             Case: 16-14812     Date Filed: 10/06/2017    Page: 24 of 26


      First, Gordon was decided long before this Court adopted a presumption of

prejudice when a defendant is not afforded the opportunity to allocute prior to the

imposition of a sentence. See Prouty, 303 F.3d at 1252-53. Given that

presumption, the only question at issue in this case is whether the now advisory

nature of the Sentencing Guidelines means that the presumption of prejudice

should be extended to instances where defendants who receive no opportunity to

allocute are given a minimum guideline sentence. Doyle has already answered that

question in the affirmative. Doyle, 857 F.3d at 1121.

      Second, words matter, and the statement of the district court in Gordon was

materially different than the statement of the district court here. The district court

in Gordon asked the defendant if he wanted to “present any information in

mitigation of punishment,” thereby suggesting to him that any such information

could have an effect on his sentence. Gordon, 438 F.2d at 880. Here, when the

district court asked George “if he had anything he wanted to say,” it never

indicated that post-sentencing allocution could cause it to reassess the sentence

already imposed. It was reasonable for George to think that allocution, at that

point in time, would be nothing more than an empty formality, particularly when

the district court had already characterized him as not being truthful with law

enforcement, as being a “con man,” as being a “consummate B.S. artist,” as having

enough money to have expensive cars and “hire a really good lawyer,” and as


                                          24
                Case: 16-14812     Date Filed: 10/06/2017    Page: 25 of 26


“trying to be a bad guy” (and had incorrectly accused him of testifying falsely at

trial).

          Third, Gordon relied in part on two critical facts that are missing here: the

defendant was an attorney, and he had asked about bond pending appeal during the

sentencing hearing (which indicated that he knew he could speak). See id. at 882.

Because George is not a lawyer, and because he did not speak at all prior to the

imposition of sentence, we cannot affirm on the basis of Gordon.

          Accordingly, we vacate George’s sentence and remand to the district court

for resentencing. At this proceeding, George “is entitled to an opportunity to

allocute and have the court resentence him after he says what he wishes to say to

the judge.” Doyle, 857 F.3d at 1121. But he is not entitled to an entirely new

resentencing—he may not reassert or reargue any of his objections to the PSR, file

new objections to the PSR, or file a new sentencing memorandum. Id. As in

Doyle, our aim is to “return [George] to the position he was in on the day of his

original sentence hearing.” Id.

          Because we remand to the district court to impose a new sentence, we

decline to reach the issue of substantive reasonableness.

                                   IV. CONCLUSION

          For the reasons given above, we vacate George’s 259-month total sentence

and remand for resentencing in accordance with this opinion.


                                             25
    Case: 16-14812   Date Filed: 10/06/2017   Page: 26 of 26


VACATED AND REMANDED.




                              26